Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elist (6,537,204).

With regard to claims 5-6, as seen in Figures 1-2 and 4-5, the shape is the same as claimed.
With regard to claims 7 and 10, also as can be seen in Figures 1-2 and 4-5, there is an open space at the bottom making the cylindrical wall discontinuous.
With regard to claims 8-9, Ellist teaches a netting (70), that is imbedded within the device (column 4, lines 1-6).

Claim(s) 1 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Subrini (6,015,380).
Subrini discloses a prosthesis having proximal and distal ends, having a cylindrical shape having two segments or halves (1) that are joined together by a sheeting or member (7).  The member (7) would work as a hinge and allow the two segments to move between a convergent and divergent position.  
With regard to claims 7 and 10, as can be seen in Figure 4 the wall has an open space at the bottom and would therefore be discontinuous.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,504,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to a penile prosthesis having a cylindrical wall having proximal and distal ends, flexibly or hingably joined to allow for the walls to converge or diverge.  Patented claim 1 further includes a press rib (pending claim 2).  The dependent claims also include a sheath; a wall thickness diminishes or varying from a maximum to a minimum; and an oblate space or gap on the bottom such that the wall is discontinuous. Pending claim 1 is merely broader than patented claim 1 and once a patent has been received for a “species” of a more specific embodiment one is not entitled to a patent for a “generic” or broader invention since the more specific “anticipates” the broader.

Claims 1, 3-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,350,070. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to a penile prosthesis having a cylindrical wall .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791